 


116 HR 3679 IH: Promoting Research, Innovation, and Zeal in Emerging 5G Technology Act
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS1st Session 
H. R. 3679 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2019 
Mr. Krishnamoorthi introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct the Director of National Intelligence to carry out a prize competition to stimulate research and development relevant to 5G technology. 
 
 
1.Short titleThis Act may be cited as the Promoting Research, Innovation, and Zeal in Emerging 5G Technology Act or the PRIZE 5G Tech Act.  2.Establishment of 5G prize competition (a)Prize competitionPursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), the Director of National Intelligence, acting through the Director of the Intelligence Advanced Research Projects Agency, shall carry out a program to award prizes competitively to stimulate research and development relevant to 5G technology.  
(b)Prize amountIn carrying out the program under subsection (a), the Director may award not more than a total of $5,000,000 to one or more winners of the prize competition.  (c)ConsultationIn carrying out the program under subsection (a), the Director may consult with the heads of relevant departments and agencies of the Federal Government.  
(d)5G technology definedIn this section, the term 5G technology means hardware, software, or other technologies relating to fifth-generation wireless networks.   